Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: line 5: amend “the substance” to “the phosphorus-containing substance”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5, 7, 10, and 15-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the reaction of the phosphorus-containing substance" in line 3. This limitation is first introduced in claim 2, however, claim 3 depends from claim 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the nitrogen partial pressure" in line 3. This limitation is first introduced in claim 3, however, claim 4 depends from claim 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the oxygen partial pressure" in line 4. This limitation is first introduced in claim 3, however, claim 5 depends from claim 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the oxygen partial pressure" in line 4. This limitation is first introduced in claim 3, however, claim 7 depends from claim 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the oxygen partial pressure" in line 4. This limitation is first introduced in claim 3, however, claim 10 depends from claim 4. There is insufficient antecedent basis for this limitation in the claim.
Claims 15 and 16 recite the limitation of “wherein the nitrogen-containing gas includes carbon monoxide”, however, claim 15 depends from claim 13, which already recites this limitation. Claim 16 similarly depends from claim 14, which also recites this limitation. Therefore, claims 15 and 16 do not further limit the claims.  

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as anticipated by, or in the alternative, under 35 U.S.C. 103 as being unpatentable over Ebihara Kouji et al. (JPS5675507A, hereinafter “Kouji”) as evidenced by NASA, 10 Interesting Things About Air, 12 September 2016 (hereinafter, “NASA”).
	

Regarding claim 1, Kouji teaches a method for regenerating converter slag by removing phosphorus in the slag by feeding recycled converter slag and coke powder into a reducing furnace and blowing air into the furnace to create a fluidized bed (Kouji, pg. 1 line 32-pg. 2, line 45). Moreover, Kouji teaches that the treatment method reduces the converter slag at 1000-1400°C, which is a solid state just below the melting point (Kouji, pg. 2, lines 58-60). The blown air of Kouji, contains approximately 78% nitrogen, as evidenced by NASA which teaches that air is approximately 78% nitrogen and 21% oxygen and small amounts of other gases, such as carbon dioxide, neon, and hydrogen (NASA, “Air is mostly gas”). 
The removal of phosphorus from the converter slag by blowing air, containing 78% nitrogen of Kouji corresponds to a method for removing phosphorus from a phosphorus-containing substance, characterized in that the phosphorus-containing substance as raw material for metal smelting or metal refining is reacted with a nitrogen-containing gas of claim 1 of the present invention. The reaction temperature being 1000-1400°C, which is below the melting point of Kouji corresponds to at a treatment temperature T (°C) which is lower than a melting temperature (Tm) of the substance of claim 1 of the present invention.  

Regarding claim 2, Kouji also teaches that a discharge port for gas generated during the reaction process is removed from the top of the furnace (Kouji, pg. 1, lines 35-37). Given that the raw materials and blown gas of Kouji are substantially identical to the raw materials and blown gas as used in the present invention, as set forth above, it is clear that the phosphorus-containing substance and nitrogen-containing gas would inherently form phosphorus nitride (PN) as presently claimed.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).



Claims 3, 4, and 8 are rejected under 35 U.S.C. 102(a)(1) as anticipated by, or in the alternative, under 35 U.S.C. 103 as being unpatentable over Ebihara Kouji et al. (JPS5675507A, hereinafter “Kouji”) as evidenced by NASA, 10 Interesting Things About Air, 12 September 2016 (hereinafter, “NASA”) as applied to claim 1 above, and further in evidence of Partial Pressures, Chembook (2019) (hereinafter, “NPL Chembook”).

Regarding claims 3, 4, and 8, Kouji teaches using air, which contains 78% nitrogen and 21% oxygen as evidenced by NASA (Kouji, pg. 2, lines 43-45; NASA, “Air is mostly gas”). As evidenced by NPL Chembook, on average the total pressure of air is 1atm (NPL Chembook, pg. 2). Given that the total pressure of air is 1atm, the partial pressure of nitrogen would be 0.78 atm, i.e., PN2 = 0.78(1 atm) = 0.78 atm, and the partial pressure of the oxygen would be 0.21 atm, i.e., PO2 = 0.21(1 atm) = 0.21 atm. Therefore, the control of the partial pressures of nitrogen and oxygen of Kouji as evidenced by NASA and NPL Chembook corresponds to wherein the reaction of the phosphorus-containing substance with the nitrogen-containing gas is performed under control of a nitrogen partial pressure PN2 and an oxygen partial pressure PO2 in the nitrogen-containing gas of claim 3 of the present invention. Moreover, the nitrogen partial pressure being 0.78 atm of Kouji as evidenced by NASA and NPL Chembook corresponds to wherein the nitrogen partial pressure PN2 (atm) in the nitrogen-containing gas is controlled to satisfy a condition represented by the following formula (1) 0.2 ≤ PN2 ≤ 0.9 of claims 4 and 8 of the present invention. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kouji as evidenced by NASA and NPL Chembook as applied to claims 1, 2, 3, and 4 above, and further in view of Yang Lin et al. (WO 2015/149703A1, hereinafter “Yang”).

The Examiner has provided a machine translation of WO2015/149703. The citation of the prior art in this rejection refers to the machine translation.
	

Regarding claims 6, 7, 11, 12, 13. 14, 15, 16, 17, 18, 19,  and 20, while Kouji teaches using air in the reduction furnace (Kouji, pg. 2, lines 43-45), Kouji does not explicitly disclose wherein the nitrogen-containing gas includes carbon monoxide and carbon dioxide.
With respect to the difference, Yang teaches a method of forming a dephosphorization agent by roasting the raw materials under a protective atmosphere, where the protective atmosphere can be a combination of nitrogen, carbon dioxide, carbon monoxide, and sulfur dioxide (Yang, lines 89 and 116-118). 
As Yang expressly teaches, the protective atmosphere is preferably a readily available gas (Yang, lines 114-115). 
Kouji and Yang are analogous art as they are both drawn to removing phosphorus from steel (Kouji, pg. 1, lines 17-18; Yang, lines 10-11).
In light of the motivation to use a mixture of nitrogen, carbon dioxide, carbon monoxide, and sulfur dioxide as the gas in the reduction furnace as taught in Yang above, it therefore would have been obvious to one of ordinary skill in the art to use the gas mixture in the reduction furnace of Kouji, in order to use gases that are readily available (Yang, lines 114-115), and thereby arrive at the present invention. 
Regarding the oxygen partial pressure is controlled by a partial pressure ratio PCO/PCO2, it would have been obvious to one of ordinary skill in the art to select a partial pressure of carbon monoxide and carbon dioxide of Kouji in view of Yang in order to control the oxygen partial pressure due to routine optimization of the dephosphorization process. 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). MPEP 2144.05.

Regarding claims 5, 9, and 10, Kouji also teaches that if the temperature exceeds 1400°C, then a molten state will be formed (Kouji, pg. 2, lines 58-63). Therefore, assuming that the melting point of the converted slag is approximately 1401°C, then the temperature range of 1000-1400°C, would overlap with the ranges of formula (2), where T = 1000-1400°C and Tm = 1401°C, the right side of formula (2) would be 1330°C. 
Regarding the oxygen partial pressure satisfying formula (3), it would have been obvious to one of ordinary skill in the art to select a partial pressure of less than -13.6 (i.e., when T=1000°C) of Kouji in view of Yang in order to select an oxygen partial pressure due to routine optimization of the dephosphorization process. 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). MPEP 2144.05.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE CARDA whose telephone number is (571)270-1240. The examiner can normally be reached Monday-Friday 8:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/D.M.C./Examiner, Art Unit 1738                                                                                                                                                                                                        
/BRIAN D WALCK/Primary Examiner, Art Unit 1738